Holmes, J.,
concurring in part. I concur in the syllabus law as pronounced in this case, and also concur in the judgment. However, in the stance of this case, I would reverse the judgment of the court of appeals and remand this matter to the trial court for certain findings. At the conclusion of the trial of this matter, the appellees-owners of the park moved the court for permission to amend the complaint to include the allegation that appellant had violated park regulations relative to keeping a dog on the premises. Appellant contested the amendment, and the municipal court judge did not formally rule upon such motion. However, the judge stated in his decision that “[h]ad the court otherwise interpreted the relevant sections of Ohio law, the Motion to amend the Complaint to allege a violation of the rental agreement pertaining to the harboring of animals would suffice to justify the granting of restitution of the premises to the Plaintiffs.”
Accordingly, the judgment of the court of appeals should not only be reversed, but the cause should be remanded to the trial court for a determination of whether the complaint could have been amended at trial to allege an eviction for cause, and whether, based upon such allegation, the tenant could have been evicted from the park premises.